Citation Nr: 0723873	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-24 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
hepatitis C.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 until 
November 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural history

In May 2003, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
hepatitis C.  The September 2003 rating decision denied the 
veteran's claim.  The veteran disagreed with the September 
2003 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2005.

In the veteran's June 2005 substantive appeal, he requested a 
Travel Board hearing.  However, in September 2006, the 
veteran withdrew his hearing request.  

In November 2006, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).

This matter was previously before the Board in March 2007.  
At that time, the Board solicited the opinion of an 
independent medical expert (IME) regarding the etiology of 
the veteran's claimed hepatitis C.  See 38 U.S.C.A. § 7109 
(West 2002).  Such opinion was received in June 2007.




FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's hepatitis C is an additional disability which 
developed as a result of blood products provided during VA 
surgical treatment.

2.  The medical evidence of record indicates that the 
development of hepatitis C as a consequence of blood 
transfusion at a VA facility was not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is 
warranted. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks compensation under the provisions of 38 
U.S.C. § 1151 for  hepatitis C.  He essentially contends that 
he now has hepatitis C which was caused by blood products 
provided to him during open heart surgery conducted in 
January 2003 at the Columbia, Missouri, VA Medical Center 
(VAMC). 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his § 
1151 claim in June 2004. This letter appears to be 
inconformity with the requirements of law.  
The Board need not, however, discuss in any detail the 
sufficiency of either the June 2004 VCAA notice or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Thus, any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board additionally acknowledges that the veteran was sent 
a letter dated July 13, 2007 which stated that the veteran 
had 60 days from the date of that letter to submit additional 
evidence.  The Board notes that that time period has not 
expired.  However, as the benefits sought on appeal are being 
granted in full, proceeding to the claim now will not 
prejudice the veteran and indeed is to his benefit.  The 
Board notes that the veteran has specifically requested 
expedited treatment of his claim and has had the matter 
advanced on the docket.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 38 C.F.R. § 
3.361]. Those regulations largely implemented the current 
provisions of 38 U.S.C. § 1151.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

Analysis

The veteran is seeking compensation under 38 U.S.C. § 1151 
for hepatitis C.  
He contends that he contracted hepatitis C as a result of VA 
medical care.  For the reasons set out below, the Board has 
determined that such compensation is warranted.  

The facts of this case are essentially undisputed.  The 
veteran underwent open heart surgery at a VA medical facility 
in January 2003.  During the course of the surgery, there was 
a blood transfusion.  Shortly after the veteran's surgery and 
blood transfusion, hepatitis C was diagnosed.  

The question of whether the veteran's hepatitis C is related 
to his January 2003 surgery is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The competent and 
probative medical evidence of record addressing this question 
is limited to the August 2003 VA medical examination and the 
June 2007 IME opinion.    

Both the August 2003 VA medical examination and the June 2007 
IME opinion report indicate that the veteran has hepatitis C, 
that is to say he incurred an additional disability, and that 
the hepatitis C is related to blood provided during VA 
treatment.  Accordingly, the competent and probative medical 
evidence of record shows additional disability proximately 
caused by VA treatment.  See 38 C.F.R. 
§ 3.361 (2006).  

Additional disability, alone, is not sufficient to establish 
entitlement to benefits under 38 U.S.C.. § 1151.  To warrant 
compensation, in addition to a showing of additional 
disability, the medical evidence must indicate that the 
additional disability was the result or negligence on the 
party of VA or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1) (West 2002).  

There is no indication of VA negligence.  Both the August 
2003 VA examination report and the IME opinion obtained in 
June 2007 concluded that there was no negligence in the care 
provided to the veteran by VA.  The Board's understanding of 
the medical evidence is that VA cannot reasonably identify 
the presence of blood products which are tainted with 
Hepatitis C virus.  There is no evidence to the contrary on 
this point.  

Accordingly, the question before the Board becomes whether or 
not the veteran's development of hepatitis C from the January 
2003 blood transfusion was an event which was not reasonably 
foreseeable.  The only competent medical evidence in the file 
which addresses the forseeability question is contained in 
the June 2007 IME opinion.  The IME opinion noted that while 
blood transfusion "frequently" occurs over the course of 
open heart surgery, like the surgery VA performed for the 
veteran in January 2003, hepatitis C infection occurs at a 
rate of only 1 in every 200,000 transfusions.     

In addressing the question of foreseeability, the regulation 
states that the result "need not be unimaginable, but must 
be a risk that a reasonable healthcare provider would not 
have been considered to be an ordinary risk of the 
treatment."  See 38 C.F.R. § 3.361(d)(2)(2006).   In that 
regard, Webster's II New College Dictionary (2001), 771 
defines ordinary as "commonly encountered."  The Board 
believes that a frequency of 1 in 200,000 cannot be said to 
be "commonly encountered" or an ordinary risk of treatment.  
Based on this probability, the Board finds that veteran's 
development of hepatitis C as a consequence of his January 
2003 blood transfusion is an event not reasonably 
foreseeable.  

Accordingly, compensation under the provisions of 38 U.S.C. § 
1151 is warranted, and the benefit sought on appeal is 
granted.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
hepatitis C is granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


